Case 1:19-cv-23353-LFL Document 61 Entered on FLSD Docket 08/18/2020 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 19-23353-CIV-LOUIS

MONTEREY AT MALIBU BAY
CONDOMINIUM ASSOCIATION, INC.

        Plaintiff,

 v.

 EMPIRE INDEMNITY
 INSURANCE COMPANY,

        Defendant.
                                                       /

              ORDER GRANTING PARTIAL JUDGMENT ON THE PLEADINGS

       THIS CAUSE is before the Court upon Defendant Empire Indemnity Insurance Company’s

(“Defendant” or “Empire”) Motion for Partial Judgment on the Pleadings to Limit Damages to Policy

Limits (ECF No. 46), brought pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. Plaintiff

Monterey at Malibu Bay Condominium Association, Inc. (“Plaintiff” or “Monterey”) did not respond to

Defendant’s Motion or seek an extension of time to respond, and the deadline to do so has passed. The

Court has carefully reviewed the Motion, the docket, and is otherwise duly advised in the premises. Upon

consideration, and for the reasons addressed below, the Defendant’s Motion is GRANTED.

I.     BACKGROUND
       Plaintiff’s Amended Complaint brings a single count against Defendant for breach of contract.

The Amended Complaint alleges that Plaintiff entered into an insurance policy agreement (the “Policy”)

with Empire for coverage of Plaintiff’s property located in Homestead, Florida (the “Property”). While

insured under the Policy, Plaintiff alleges the Property was damaged by Hurricane Irma and that damage

incurred was covered under the Policy. Plaintiff further asserts that it timely submitted an insurance

claim to the Defendant (the “Subject Claim”). Defendant made only a partial payment on the Subject

                                                   1
Case 1:19-cv-23353-LFL Document 61 Entered on FLSD Docket 08/18/2020 Page 2 of 3


Claim. Plaintiff alleges that by making only partial payment, Defendant breached the Policy and failed

to fully indemnify Plaintiff for “the total amount of damages.” ECF No. 1-2 at 3.

       The Amended Complaint attaches the Policy as an exhibit. Under the Policy, coverage is limited

at $24,347,500.00 (the “Policy Limits”). See ECF No. 1-2 at 18. Plaintiff did not allege in the Amended

Complaint the amount of damages sought in its Claim, but Defendant avers that the Claim exceeds $33

million (ECF No. 1-6) (the “Proof of Loss Statement”). Defendant now seeks partial judgment on the

pleadings as to the singular issue of whether Monterey can assert a claim against Empire for an amount

in excess of the Policy Limits, when no bad faith claim has been alleged by Monterey. As noted, Plaintiff

has failed to file opposition to the Motion.

II.    LEGAL STANDARD
       “Judgment on the pleadings is proper when no issues of material fact exist, and the moving party

is entitled to judgment as a matter of law based on the substance of the pleadings and any judicially

noticed facts.” Bank of Camilla v. St. Paul Mercury Ins. Co., 531 F. App’x 993, 994 (11th Cir. 2013)

(citation omitted). In determining whether a party is entitled to judgment on the pleadings, courts accept

as true all material facts alleged in the non-moving party’s pleading, and those facts are viewed in the

light most favorable to the non-moving party. See Hawthorne v. Mac Adjustment, lnc., 140 F.3d 1367,

1370 (11th Cir. 1998).

       Judgment on the pleadings may be entered where a plaintiff’s allegations are facially insufficient

to support the claim for relief sought. See, e.g., Cannon v. City of West Palm Beach, 250 F.3d 1299 (11th

Cir. 2001). Partial judgment on the pleadings is appropriate where the relief sought by plaintiff exceeds

that which is available under the claims as he has plead them. See Lenhart v. Printing Indus. Ins. &

Health Care Plan, 818 F. Supp. 331, 331 (M.D. Fla. 1993).

III.   DISCUSSION
       Defendant’s Motion contends that Monterey seeks indemnification for damages of


                                                    2
Case 1:19-cv-23353-LFL Document 61 Entered on FLSD Docket 08/18/2020 Page 3 of 3


$33,923,330.73,1 despite the Policy Limits of $24,347,500.00. Because Plaintiff has not alleged bad faith

on part of the insurer, Defendant argues that Florida law does not recognize Plaintiff’s Claim to the

extent it exceeds the Policy limits.

        Under Florida law, “[a]bsent a showing of bad faith, a judgment cannot be entered against an

insurer in excess of its policy limits.” State Farm Mut. Auto. Ins. Co. v. Horkheimer, 814 So. 2d 1069,

1071 (Fla. 4th DCA 2001). In this diversity action, this Court applies Florida law to Plaintiff’s breach of

contract claim, which limits Plaintiff’s recovery to the Policy limits in the absence of a judicial finding

of bad faith. See e.g. Brown v. Nat'l Cas. Co., No. 09-61179-CIV, 2009 WL 10699610, at *1, n.1 (S.D.

Fla. Oct. 5, 2009) (citing State Farm Mut. Auto. Ins. Co. v. St. Godard, 936 So. 2d 5, 9 (Fla. 4th DCA

2006). Plaintiff has raised no allegations amounting to bad faith: the Amended Complaint alleges that

Defendant received notice of Plaintiff’s loss, acknowledged coverage and even made a partial payment

on the Subject Claim. Plaintiff contends that the denial in part of Plaintiff’s Claim breached the

contractual obligation to pay in full. Absent a claim for bad faith, Florida law will not support Plaintiff’s

demand for or judgment in excess of the policy limit.

        Accordingly, Defendant’s Motion (ECF No. 46) is GRANTED. Defendant is entitled to partial

judgment on the pleadings: Plaintiff’s judgment in this case, if any, may not exceed the Policy Limits.

        DONE AND ORDERED in Chambers at Miami, Florida this 18th day of August, 2020.




                                                        ________________________________
                                                        LAUREN F. LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE



1
  The Proof of Loss Statement (ECF No. 1-6), from which the damage estimate of $33,923,330.73 is derived, does
not appear to be part of the Amended Complaint. Rather, it was filed separately along with the Notice of Removal.
However, whether this figure is part of the pleadings or not is of no moment. The determination to be made by
the Court is not the amount of damages being sought by the Plaintiff, but the amount Plaintiff is entitled to seek
based on the pleadings.
                                                       3
